     Case 6:14-cv-06546-EAW-MWP Document 141 Filed 06/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL HEAD,
                                                          ORDER

                      Plaintiff,
                                                          6:14-CV-06546 EAW
               v.

CORRECTIONAL OFFICER JAMES
PICHETTE, et al.,

                      Defendants.



        After due consideration, the Court finds that this case is appropriate for referral to

alternative dispute resolution as provided in Section 2.1B of the Plan for Alternative

Dispute Resolution in the United States District Court for the Western District of New

York (“the ADR Plan”). A copy of the ADR Plan and related forms and documents can

be      obtained    from    the     Clerk’s   Office    and    are    also    available    at:

http://www.nywd.uscourts.gov/alternative-dispute-resolution.         Alternative     Dispute

Resolution Program Administrator Amanda G. Williams will serve as Mediator for this

case.

        The Court further grants Plaintiff’s pending motion for appointment of counsel

(Dkt. 140) solely to the extent that the Court will appoint pro bono counsel pursuant to

Local Rule of Civil Procedure 83.8 for the limited purpose of preparing for and




                                              -1-
    Case 6:14-cv-06546-EAW-MWP Document 141 Filed 06/01/20 Page 2 of 2




participating in alternative dispute resolution.1 The Court requests that the Pro Bono

Program Administrator begin the process for appointment of pro bono counsel for this

limited purpose. Upon appointment of pro bono counsel, the Court will set a deadline for

completion of the initial mediation session.

       SO ORDERED.




                                                 _________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge

Dated: June 1, 2020
       Rochester, New York




1
      In the event the parties are not able to resolve the matter, the Court will consider
whether appointment of counsel for purposes of trial is warranted.
                                           -2-
